 Case 2:19-cv-09153-SAB-PJW Document 43 Filed 06/11/21 Page 1 of 2 Page ID #:1291
                                                                            JS-6

 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10 BRANDON BARTILET,                            No. 2:19-cv-09153-SAB (PJWx)
11        Plaintiff,
12        v.
13 C. R. BARD, INC., and BARD                   ORDER DISMISSING CASE
14 PERIPHERAL VASCULAR, INC.,
15        Defendants.                           [ECF NO. 42]
16
17        Before the Court is the parties’ Stipulation of Dismissal of Plaintiff Stephen
18 Lloyd Bates’ Claims Without Prejudice, ECF No. 42. The parties stipulate that
19 Plaintiffs’ claims in the above-captioned matter be dismissed without prejudice,
20 with each party to bear its own costs.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING CASE ~ 1
Case 2:19-cv-09153-SAB-PJW Document 43 Filed 06/11/21 Page 2 of 2 Page ID #:1292



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Pursuant to the parties’ Stipulation of Dismissal, ECF No. 42, Plaintiff’s
 3 claims against all parties in the above-captioned civil action, including those
 4 parties who have not entered their appearance and/or signed the stipulation are
 5 DISMISSED, without prejudice, with each party to bear its own fees and costs.
 6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 7 forward copies to counsel, and close the file.
 8        DATED this 11th day of June 2021.
 9
10
11                          ____________________________
                                   Stanley A. Bastian
12                             United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER DISMISSING CASE ~ 2
